Citation Nr: 1400363	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic periodontal disease, for compensation purposes.

2.  Entitlement to service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease, to include as secondary to chronic periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision and November 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In October 2012, the Veteran testified by videoconference before the undersigned at a Board hearing at the Togus RO.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Periodontal disease is not a disability for which service connection for compensation purposes may be granted.

2.  Peripheral vascular disease, arterial sclerosis, and chronic heart disease are not etiologically related to in-service symptoms of chronic periodontitis.


CONCLUSIONS OF LAW

1.  The claim for service connection for periodontal disease, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

2.  Peripheral vascular disease, arterial sclerosis, and chronic heart disease were not incurred or aggravated by active duty service, to include in-service symptoms of chronic periodontitis.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

At the outset, the Board notes that, in connection with the claim for service connection for periodontal disease, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (finding that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Regarding the claim for entitlement to service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Section 5103 notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

VA has satisfied its duty to notify obligations with respect to the Veteran's claim of entitlement to service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease by way of a letter sent to the Veteran in August 2008 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claim, has also been satisfied.  The evidence of record includes VA and private outpatient treatment records, Social Security Administration records, statements and submissions from the Veteran, and the transcript of an October 2012 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess his peripheral vascular disease, arterial sclerosis, and chronic heart disease in January 2009 and March 2012, and a medical opinion was provided in May 2010.  The reports of these examinations are adequate as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the claims during the October 2012 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2012 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Chronic periodontal disease

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for periodontal disease is not warranted.  Although the Veteran's service treatment records reflect a diagnosis of chronic periodontitis in service, the Veteran is precluded from entitlement to service connection for compensation purposes for such a condition.  See 38 C.F.R. § 3.381(b) ("Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.").

As the Veteran seeks service connection for periodontal disease, and periodontal disease can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes-the claim for service connection for chronic periodontal disease, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  Peripheral vascular disease, arterial sclerosis, and chronic heart disease

At the outset, the Board notes that the Veteran has claimed entitlement to service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease, to include as secondary to chronic periodontal disease.  However, in view of the Board's decision denying entitlement to service connection for chronic periodontal disease in the decision above, there is no legal basis for granting service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the Board must deny the claim for peripheral vascular disease, arterial sclerosis, and chronic heart disease, on a secondary basis, as without legal merit.  Sabonis, 6 Vet. App. at 430.

The Board has also considered whether the Veteran's chronic periodontitis symptoms in service caused his current peripheral vascular disease, arterial sclerosis, and chronic heart disease, on a direct basis.

The Veteran has established the existence of a current disability, satisfying the first Hickson element.  See March 2012 VA examination (diagnosing myocardial infarction, coronary artery disease, valvular heart disease, and peripheral vascular disease).  Regarding the second Hickson element, the Veteran's service treatment records do not contain any indication of any cardiovascular problems or symptomatology.  In fact, the record is clear that the Veteran was initially diagnosed with the aforementioned disabilities after he suffered a myocardial infarction in July 2005.  The Veteran's service treatment records, however, have indicated that he was diagnosed with chronic periodontitis in service.  See June 1980 Consultation Sheet (noting a provisional diagnosis of chronic periodontitis along teeth numbered 6 through 11.  The Veteran entered service with findings of gingivitis, see April 1977 dental record, but was not diagnosed with chronic periodontitis until later in service.  As the Board finds that the in-service diagnosis is a disease, the second Hickson element is also satisfied.

The remaining Hickson element involves medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  As to this issue, there are several opinions of record.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The claims file contains relevant opinions from five different providers: the Veteran's treating cardiologist, Dr. Frost; the Veteran's treating physician, Dr. Hermans; and three VA physicians.  The claim also contains an opinion from another VA physician from January 2009, but the physician was unable to arrive at an opinion without resorting to speculation, so this will not be further discussed.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Dr. Frost submitted an undated letter stating that in addition to the Veteran's other cardiovascular disease risks, he has had chronic gingivitis.  He noted that "together with [the Veteran's] family history, high cholesterol, and prior tobacco use history it could have represented an additional risk factor."  He found that while there was "no clear prospective trial to show gum disease is a definite [coronary artery disease] risk . . . there is reason to believe it could be as it is a cause of chronic inflammation."

In August 2010, Dr. Frost submitted a pre-printed form noting that the Veteran's peripheral vascular disease, arterial sclerosis, and coronary heart disease was at least as likely as not caused by his chronic periodontal disease.  No rationale was provided.

In May 2012, Dr. Frost submitted another opinion stating the following:

There is some suggestion in the literature that there can be a link between the chronic inflammation and imposed by poor dental hygiene and periodontal disease, and ischemic heart disease, however it is certainly difficult to say this is causative.  In fact it is just as, if not more, likely history of smoking and high cholesterol as well as potential familiar genetic factors would be involved.  Again, it is possible that on top of this, periodontal disease could have contributed.

Regarding Dr. Frost's undated and May 2012 opinions, while the Board finds them competent and probative, the Board affords them little, if any, weight in support of establishing a nexus, as the statements are speculative in nature.  The key words here are "could" and "possible."  Both are merely suggestive and, as such, they are insufficient to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  The physician's statements that periodontal disease "could have" represented a risk factor or "could have contributed" are speculative.  The speculative language, as just noted, is a factor the Board has considered in assigning these opinions very little weight.  

Additionally, the Board also notes that in the May 2012 opinion, Dr. Frost explained that, it was "just as, if not more likely" (emphasis added) that the Veteran's other risk factors caused his cardiovascular disabilities.  As such, these opinions do not support the Veteran's claim for service connection.  The Board also affords no weight to the Dr. Frost's August 2010 statement that the Veteran's periodontal disease at least as likely as not caused his current disabilities because he provided no rationale for this opinion.  The failure of the physician to provide a basis for his opinion affects the weight of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Furthermore, when read in conjunction with his other opinions in which he failed to provide a concrete statement regarding a nexus between the Veteran's chronic periodontal disease and his current disabilities, the August 2010 statement is not probative toward establishing the remaining Hickson element.

Dr. Hermans submitted an opinion in April 2010, stating that the Veteran "has a history of severe periodontitis which was diagnosed and treated while in service.  Studies have shown an association between [p]eriodontitis and premature atherosclerosis.  There is no question in [her] mind that this has been a contributory factor in his premature atherosclerosis-certainly far more likely than not."  In July 2010, she sent an addendum opinion noting that she reviewed the claims file, VA medical records, and service treatment records, and her opinion did not change.

In March 2012, Dr. Hermans submitted an addendum to her previous opinion, noting that it was her belief that the Veteran's "periodontal disease caused inflammation that increased his plaque buildup which caused the changes in his arteries that led to his current diagnosis of [i]schemic [h]eart [d]isease, [p]eripheral [v]ascular [d]isease, and [a]rteriosclerosis."

The Board finds the opinions by Dr. Hermans competent and probative, as they were based on a review of the records and supported by rationale, and affords them some weight.

Finally, the record contains three VA opinions against finding that there is a nexus between the Veteran's chronic periodontal disease in service and his post-service cardiovascular disabilities.  

In May 2010, a VA examiner reviewed the claims file, to include service records and printed internet articles, and opined that it was less likely than not that the Veteran's diagnosis of coronary artery disease is caused by or related to his claimed periodontal disease.  He noted that the Veteran was treated for periodontal disease while on active duty in 1979 and 1980.  There was no indication of chronic periodontal infections immediately after leaving active duty or in the subsequent years.  The Veteran did not develop heart disease until about 24 years after leaving active duty.  Thus, the physician opined that no nexus has been established between his chronic periodontal infections and current heart disease.

The March 2012 VA examiner opined that the Veteran's heart diseases are less likely than not due to the Veteran's in-service diagnosis of chronic periodontal disease.  As rationale, he noted that periodontal disease is reported in 75 percent of the population; severe in 20 to 30 percent.  Some prospective studies report a 1.5 to 2.5 fold increase risk in developing complications of atherosclerosis, however, it was noted that other studies fail to find an association.  Thus, at this point, the role of periodontal disease and atherosclerosis has not been definitively determined.  Therefore, while it is possible that atherosclerosis and complications may be related to periodontal disease, in his opinion, there was insufficient evidence at this time to indicate that atherosclerotic disease and complications are due to the Veteran's periodontal disease.  The physician found that it was more likely that the Veteran's disease was contributed to by other recognized risk factors.

A separate physician provided a March 2012 VA examination (for the Veteran's vascular disease), and opined that the Veteran's peripheral vascular disease is less likely than not due to the Veteran's in-service diagnosis of chronic periodontal disease.  He noted that the Veteran currently had documented peripheral vascular disease and had a periodontitis condition in the military.  He reviewed medical literature, which pointed out that there is an indirect relationship between periodontitis and cardiovascular disease, as they share risk factors that commonly occur between the two diseases.  He also noted, however, that a direct causal relationship between periodontitis and atherosclerotic cardiovascular disease was not established.  While the risk of atherosclerotic cardiovascular disease is increased in the presence of periodontitis conditions, a direct cause has not been shown.  Citing medical literature, he explained, "'[a]lthough the inflammation hypothesis provides a plausible and attractive explanation for the periodontitis-atherosclerosis relationship, further research is needed to define the mechanisms linking the two disease and how patients with periodontitis should best be managed to reduce their risk for [cardiovascular disease]."  He noted that the established risk factors for peripheral artery disease are: smoking, diabetes, obesity, high cholesterol, increasing age, and family history.  Because periodontitis has only an association with cardiovascular disease and does not yet have a direct causal relationship, he found that based on a review of the claims file and medical literature, as well as a physical examination, the Veteran's peripheral vascular disease to be less likely than not caused by his periodontal disease.

The Board also finds the VA opinions competent and probative, as they were based on a review of the records and supported by rationale, and affords them great weight.

When weighing the probative opinions of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The relevant question at issue in this case is whether the Veteran's in-service occurrences of chronic periodontal disease caused his current heart problems, which were first diagnosed in July 2005-24 years after separation.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that "a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service," when deciding a claim).  Here, because the Veteran is precluded by law from entitlement to service connection for periodontal disease, the Board may only consider his in-service symptomatology in determining whether these symptoms caused his current cardiovascular disabilities.  The Board affords less probative weight to those opinions by Dr. Hermans because she failed to discuss the Veteran's other risk factors (i.e., smoking which occurred for 30 years and hyperlipidemia versus one or two years of chronic periodontal disease) and the 24 years between the Veteran's periodontal disease and his diagnosis of cardiovascular disabilities.  These other, prolonged risk factors were raised numerous times throughout the record, including by the Veteran's own cardiologist, Dr. Frost, as factors that were more likely to cause the Veteran's cardiovascular disabilities as opposed to periodontal disease where it was only "possible" that periodontal disease "could have contributed."  See, e.g., May 2012 opinion by Dr. Frost.  The risk factors were also discussed in the March 2012 VA opinions.  As, such, Dr. Hermans was not "informed of the relevant facts" concerning the disorders at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Additionally, Dr. Hermans appeared to consider the Veteran's post-service chronic periodontitis in forming her opinion (as she mentioned a "history of severe periodontitis," and such a diagnosis was never made in service), which as explained above, cannot be considered in establishing a nexus.  As such, the Board affords the opinions by Dr. Hermans less weight than the pertinent VA opinions discussed above.

The Board has also considered the various internet articles that the Veteran has submitted, including one noting that chronic periodontitis is associated with incidence of coronary heart disease among younger men, independent of established risk factors.  The Veteran also submitted a VA Fact Sheet acknowledging that "poor dental hygiene has been associated with an increase in morbidity and mortality due to renal failure and coronary artery disease."  While the Board has reviewed these medical findings, this evidence is too general to be of any probative value.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  For example, the medical study associating a link between chronic periodontal disease and coronary artery disease in younger men, notes that it studied 1203 men for a period of up to 35 years (with a median of 24 years).  In the Veteran's case, chronic periodontal disease was diagnosed in 1980, only one year prior to separation (although there was showing of some gingivitis as early as 1977, gingivitis hemorrhage due to poor oral hygiene was noted in January 1980 and chronic periodontitis was diagnosed in June 1980).  As such, the Board affords these general medical articles less probative weight than the medical opinions of record, which considered facts specific to the Veteran's case as well as medical treatises and literature.  See, e.g., March 2012 VA opinions (citing relevant studies and medical literature).

As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's peripheral vascular disease, arterial sclerosis, and chronic heart disease and his military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns-a nexus opinion between the Veteran's service and his peripheral vascular disease, arterial sclerosis, and chronic heart disease-is within the province of trained medical professionals because it is a complex matter.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as whether his peripheral vascular disease, arterial sclerosis, and chronic heart disease were caused by periodontal disease during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  Hence, the lay assertions in this regard are greatly outweighed by competent and probative medical statement discussed above.

For all the foregoing reasons, the Board finds that the claim for service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease, to include as secondary to chronic periodontal disease, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for chronic periodontal disease, for compensation purposes, is denied.

Entitlement to service connection for peripheral vascular disease, arterial sclerosis, and chronic heart disease, to include as secondary to chronic periodontal disease, is denied.



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


